                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JAMES MATHEW LANDERS                                                            PETITIONER
ADC #554474

V.                           CASE NO. 4:21-CV-385-BRW-BD

GARY M. ARNOLD                                                                 RESPONDENT

                                           ORDER

       I have reviewed the Recommended Disposition filed by Magistrate Judge Beth Deere.

Mr. Landers and Petitioner’s objections to the Recommendation. After making a de novo review

of the record, I approve and adopt approved and adopted Recommended Disposition in all

respects.

       Accordingly, Mr. Landers’s petition for writ of habeas corpus (Doc. No. 2) is

DISMISSED, without prejudice.

       IT IS SO ORDERED, this 21st day of May, 2021.


                                            Billy Roy Wilson ________________
                                            UNITED STATES DISTRICT JUDGE
